Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 5/5/2021.
2.    Claims 1-25 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding Claims 1 and 10, The claims are directed to instructions in a machine-readable medium where “machine-readable media for some embodiments may include, without limitation, tangible non-transitory storage components such as magnetic disks, optical disks, magneto-optical disks, dynamic random access memory (RAM) …” according to  specification [Para: 0084]. These are some examples given however, it can include a propagation medium or signal. Therefore, the claims are directed to non-statutory subject matter. The applicant may recite “non transitory machine-readable medium” to overcome 101 rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
4.	Claim(s) 1,4, 6, 7, 10, 13, 15-18, 21 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shanbhougue et al. (“Shan”), U.S. Patent Application Publication No. 2019/0042280.
Regarding Claims 1, 10 and 21, Shan teaches an apparatus comprising: 
a machine-readable medium [Para: 0187(non-transitory storage medium)]; and 
instructions in the machine-readable medium which [Para: 0187(“non-transitory storage medium having stored there on instructions”)], when executed by a hybrid processor in a data processing system [Para: 0093(heterogeneous multi thread cores)], enable an operating system (OS) in the data processing system to: 
collect processor topology data from the hybrid processor [Para: 0118(when PCU collect and “determine capabilities of corresponding cores and enable such information to be stored and provided to a scheduler such as an OS scheduler”)], wherein the hybrid processor comprises (a) a big thread processing unit (TPU) that supports a first range of power settings [Para: 0128(large core as it is represented by 1720 in fig-17)], and (b) a small TPU that supports a second range of power settings [Para: 0128(smaller core having low power consumption) for , wherein the range for the big TPU comprises an upper bound that causes more power consumption than an upper bound of the range for the small TPU [Para: 0129(“In a third region 1770, the larger core may have higher performance (note that the smaller core cannot operate at the high power level of this third region)” where region 1770 is above upper limit of small core operating capability) and Fig- 17], and 
wherein at least one of the TPUs (1570) comprises a logical processor (LP) of a processing core that supports simultaneous multi-threading (SMT) [Para: 0053(“‘an operating system, ... potentially view processor as four separate processors, i.e., four logical processors or processing elements capable of executing four software threads concurrently”)], collect hardware feedback for at least one of the TPUs from hardware feedback circuitry in the hybrid processor [Para: 0037(when “PCU may be configured to dynamically determine hardware feedback information regarding performance and energy efficiency capabilities of hardware circuits such as cores” and 0132(store information including a corresponding performance capability and a corresponding energy efficiency capability for the corresponding core”)]; and 
in response to determining that a thread is ready to be scheduled, utilize (a) an operating-preference (OP) setting for the ready thread [Para: 0129(associated with  ‘Software threads with lower performance requirements’ and 'High performance demand software threads’)], (b) the processor topology data (capabilities of corresponding cores), and (c) the hardware feedback to make a scheduling determination for the ready thread [Para: 0118 (PCU is collecting via feedback circuit and “determine capabilities of corresponding cores and enable such information to be stored and provided to a scheduler such as an OS scheduler”)].
Regarding Claims 4 and 13, Shan teaches wherein the operation of making a scheduling determination for the ready thread comprises:
based on the OP setting for the ready thread, determining whether the ready thread has an operating preference for efficiency [Para: 0031(when a “value indicating relative energy efficiency of a logical processor, and may be an 8-bit value (0 . . . 255)”];
in response to determining that the ready thread has an operating preference for efficiency, using the hardware feedback and the processor topology data to determine whether the hybrid processor comprises an idle TPU that has (a) a relatively high efficiency rating relative to efficiency ratings of other TPUs in the processor and (b) a busy sibling TPU [Para: 0030(TPU energy efficiency determined based on capability information, given system workload and power and thermal limits)]; and
in response to determining that the hybrid processor comprises an idle TPU that has (a) a relatively high efficiency rating and (b) selecting that idle TPU to receive the ready thread [0031(selecting a processor based on a “value indicating relative energy efficiency of a logical processor, and may be an 8-bit value (0 . . . 255)” from available processor)].
Regarding Claims 6 and 15, Shan teaches wherein: the hybrid processor comprises (a) a big core that supports SMT with first and second LPs and (b) a small-core module comprising multiple small cores [Para: 0053(when four processor executing “software threads concurrently” where the processors are large core and smaller core as described in para 0128)];
the hardware feedback comprises (a) feedback for the first and second LPs in the big core and (b) feedback for the small cores in the small-core module [Para: 0030(when processor performance and energy efficiency capability information is computed)];
the big TPU comprises one of the LPs in the big core [Para: 0128(large core)]; and
the small TPU comprises one of the small cores in the small-core module [Para: 0128(smaller core)].
Regarding Claims 7, 18 and 7, Shan teaches wherein the operation of making a scheduling determination for the ready thread comprises:
based on the OP setting for the ready thread, determining whether the ready thread has an operating preference for quality of service (QOS) [Para: 0030(determining from performance and energy capability information)];
in response to determining that the ready thread has an operating preference for QOS, using the hardware feedback and the processor topology data to determine whether the hybrid processor comprises an idle TPU that has (a) a relatively high performance rating relative to performance ratings of other TPUs in the processor and (b) no busy siblings TPU [Para: 0118 (PCU is collecting via feedback circuit and “determine capabilities of corresponding cores and enable such information to be stored and provided to a scheduler such as an OS scheduler”)]; and
in response to determining that the hybrid processor comprises an idle TPU that has (a) a relatively high performance rating and (b) no busy sibling TPUs, selecting that idle TPU to receive the ready thread [Para: 0118 (PCU is collecting via feedback circuit and “determine capabilities of corresponding cores and enable such information to be stored and provided to a scheduler such as an OS scheduler”)].
Regarding Claim 16-17, They do not teach or further define over the limitations recited in the rejected claim6 and 15 above. Therefore, see the discussions herein above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2-3, 5, 8-9, 11-12, 14, 19-20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan as applied claim 1 above and Conte et al. (“Conte”), U. S. Patent Application Publication No. 2010/0268912.
Regarding Claims 2, 11 and 22, Shan teaches using (a) an OP setting for a running thread, (b) the processor topology data, and (c) the hardware feedback data to for one of the TPU to idle [Para: 0031]. Shan does not disclose expressly … in response to one of the TPUs going idle migrating threads from an active TPU to the idle TPU. 
In the same field of endeavor (e.g., thread mapping in multi-core processing) Conte teaches in response to a performance counter migrating threads from one of the TPU to another TPU [Para: 0023 (“characteristics of a thread change over time, after it has already been mapped to a core, the thread may be migrated to another more suitable core”) and 0025].
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Shan’s teachings of using (a) an OP setting for a running thread, (b) the processor topology data, and (c) the hardware feedback data to for one of the TPU to idle state with Conte’s teachings of migrating threads from one PDU to another PDU in order to improve Shan to achieve in response to one of the TPUs going idle migrated from an active TPU to the idle TPU for the purpose of dynamically saving power while executing low priority threads for a  device.
Regarding Claims 3, 12 and 23, Shan teaches wherein the operation of making a scheduling determination for the ready thread comprises:
in response to determining that the ready thread is more important, determining whether the TPU with the running thread is more performant than another TPU, based on (a) hardware feedback for the TPU with the running thread and (b) hardware feedback for the other TPU [Para: 0118 (PCU is collecting via feedback circuit and “determine capabilities of corresponding cores and enable such information to be stored and provided to a scheduler such as an OS scheduler”)].
Conte teaches determining whether the ready thread is more important than a thread that is running on one of the TPUs (when determining “higher priority task”); and
in response to determining that the TPU with the running thread is more important than the other TPU, preempting the running thread with the ready thread by moving the running thread to the less performant TPU and scheduling the ready thread on the more performant TPU [Para: 0025(“determine which task may be flushed out in order to begin another task, such as a higher priority task”).
Regarding Claims 5, 14 and 24, Conte teaches wherein the instructions, when executed, further enable the OS to:
track running time for important threads running on TPUs other than the big TPU [Para: 0028 (RTC data may be checked for the progress made in the thread execution over a given time interval”]; and
in response to determining that one of the important threads has run on TPUs other than the big TPU for at least a threshold amount of time, schedule that thread on the big TPU [Para: 0028(“If the thread is falling behind its target deadline … the thread may be migrated to a faster or higher performance core”) and Fig-5A].
Regarding Claims 8-9 and 19-20, Claims merely recite thread execution in different performance level to meet quality of service. Conte teaches threads can be migrated from one PDU to another PDU in order to meet quality of service [Para: 0028 (RTC data may be checked for the progress made in the thread execution over a given time interval” and “If the thread is falling behind its target deadline … the thread may be migrated to a faster or higher performance core”) and Fig-5A].One of ordinary skill in the art would modify Conte’s teaching of migration of trads from one PDU to another PDU to meet quality of service to select the small TPU with relatively high performance rating to receive the ready thread and selecting an idle TPU that has (a) a relatively high performance rating and (b) a busy sibling TPU to receive the ready thread in idle/non-idle state based on design criteria and user requirement in order to improve performance.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187